DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-11, 13-16, 18, 19, and 21-23 are pending in the application. Amended claims 1, 2, 5, 6, 8, 10, 11, 13-16, 18, and 19, cancelled claims 7, 12, 17, and 20, and new claims 21-23 have been noted. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/22 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the feature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 does not define R2 in the formula. For purposes of examination, the Examiner relies on either of the definitions given in dependent claims 22 and 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10, 11, 13-16, 18, 19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2015/0118865) in view of Suzuki et al (US 2017/0323782).
Shimizu discloses a method of forming a structure comprising the steps of: providing a substrate in a reaction chamber [0031]; and using a thermal cyclic deposition process, depositing a layer of SiOCN on the surface of the substrate [0031]-[0056] (Fig. 1). Shimizu discloses using a silicon precursor, such as an alkoxysilane (Fig. 4A-4S). 
Shimizu does not disclose providing a silicon precursor comprising a compound comprising two silicon atoms bonded by a hydrocarbon group.
Suzuki (‘782) discloses forming SiOC or SiOCN films by ALD [0002] using a silicon precursor such as alkoxysilanes [0114]-[0121] or silicon precursors having two silicon atoms bonded to a hydrocarbon group [0098] and comprising an alkoxysilane [0100]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the silicon precursors as suggested by Suzuki (‘782) in the process of Shimizu as an alternative to other alkoxysilanes for deposition of SiOCN by ALD.
Regarding Claim 2, Suzuki (‘782) discloses a silicon precursor comprising two silicon atoms bonded to an alkoxy group [0098].
Regarding Claims 3 and 16, Shimizu discloses that the temperature within the reaction chamber is 400°C [0036]; [0045]; [0053], such as the turntable 201 holding the substrate [0140]. 
Regarding Claims 4 and 16, Shimizu discloses that the pressure within the reaction chamber is 1 Torr [0037]; [0046]; [0054]. 
Regarding Claim 5-6, Suzuki (‘782) discloses the silicon precursor comprises a bridged alkoxyalkylsilane [0100]-[0102]. 
Regarding Claims 8, Shimizu discloses the reactant may be ammonia (NH3) [0048]. 
Regarding Claims 10, 11, 13, and 14, Suzuki (‘782) discloses the silicon precursor comprises a cyclic alkoxyalkylsilane [0104]; [0107]; the layer is conformally deposited [0143], and may be used as an etch stop layer [0016]. 
Regarding Claim 15, Shimizu discloses the structure may include a spacer comprising the SiOCN layer [0003]. 
Regarding Claims 16, 18, and 19, Shimizu discloses the completed SiOCN film on the substrate [0056] constitutes a “structure formed”. Suzuki (‘782) discloses the precursor comprises a mercapto group; two silicon atoms bonded to a silyl group [0098]; or conformal deposition onto a three-dimensional feature [0056]. 
Regarding Claims 21-23, Suzuki (‘782) discloses the claimed alkoxysilane formula [0120] wherein R2 is defined in [0117] and [0121].
Thus, claims 1-6, 8, 10, 11, 13-16, 18, 19, and 21-23 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Shimizu and Suzuki (‘782).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2015/0118865) in view of Suzuki et al (US 2017/0323782) as applied above and further in view of Suzuki et al (US 2017/0140924).
Shimizu does not disclose that no reactant is used during the step of depositing the layer.
Suzuki (‘924) discloses precursors for the SiOCN layer useful in an ALD cycle including silanes [0054] wherein “no reactant” is used to form the SiOCN layer. The SiOCN layer is formed from a single precursor and the “second reactant” is merely a noble gas that does not contribute material to the deposited film [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use silicon precursors which do not need a “second reactant” as suggested by Suzuki (‘924) or Suzuki (‘782).
Thus, claim 9 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Shimizu, Suzuki (‘782), and Suzuki (‘924).
Response to Arguments
Applicant’s arguments are directed to the new limitations in the claims which have been addressed in the new rejections above. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday-Friday: 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715